DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
The examiner notes that the response by applicant fails to address all of the rejections of the Office Action of February 22, 2022.  Particularly, the rejection of claims 1, 3, 5 and 7-16 under 35 U.S.C. §103 over Shapiro in view of Scherg were not addressed.  Since the response addresses the rest of the Office Action and since the amendments to the claim 1 overcomes said rejection the examiner considers this a bona fide Response, and in an effort to maintain a compact prosecution will proceed as if the Response is fully responsive.
As previously noted, in regards to the term “ring” – the term ring is interpreted to include various open shapes (see figures 4C-D elements 56 & 62) and various closed shapes (see figures 1-2, 4A-B, 6 & 8 elements 18, 28, 44, 50, 100 & 122).  Particularly, in the light of the specification, see page 2 line 11, recites:  “The ring may be an open-ended hook. The ring may be a loop.”  Further, in light of the specification, the term “loop” is interpreted to mean a closed structure, as opposed to an open-ended hook.  These interpretations are reasonable and well within the grasp of the ordinarily skilled and consistent the broadest reasonable interpretation as is required by the MPEP §2111.

Priority
As previously noted and for applicant’s information, for purpose of prior art, at least the claims 3-5 and 7-8 are not supported by provisional patent 62/714,801 filed on August 6, 2018 and therefore claims 3-5 and 7-8 are not entitled to the benefit of the filing date of this provisional patent.  Specifically, claim 3 (and its dependents 5 and 7-8) at least lacks support in the provisional patent because it has no reference to a ring on/part of the arm.  Claims 4-5 at least lacks support in the provisional patents because it has no reference to the ring being an open-ended hook.  Therefore, claims 3-5 and 7-8 are entitled to the benefit of August 6, 2019 (the filing date of the instant application) and claims 1, 6 and 9-16 are entitled to the benefit of August 6, 2018 (the filing date of the provisional application).

Specification
The substitute specification filed May 12, 2022 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because: the substitute specification submitted under this section must be submitted with markings showing all the changes relative to the immediate prior version of the specification of record.  The substitute specification must be submitted with markings showing all the changes relative to the immediate prior version of the specification of record.  The text of any added subject matter must be shown by underlining the added text.  The text of any deleted matter must be shown by strikethrough except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters.  The text of any deleted subject matter must be shown by being placed within double brackets if strikethrough cannot be easily perceived.  An accompanying clean version (without markings) and a statement that the substitute specification contains no new matter must also be supplied.  See MPEP 608.01.

Response to Arguments
Applicant’s arguments, see remarks, filed May 12, 2022, with respect to claim objections have been fully considered and in combination with the amendments are persuasive.  The claim objections have been withdrawn. 
Applicant's arguments filed May 12, 2022 have been fully considered but they are not persuasive.
Regarding the objection to the specification, only a clean version of the amended specification submitted, as noted above.   Since a marked-up version of the amendments was not submitted the replacement specification was not entered.  Therefore, the deficiencies noted in earlier Office correspondence remain and the objections to the specification are maintained.  
Regarding applicant’s arguments with respect to claim rejections based on the combination of Daole and Scherg have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Specifically, Daole is not used in the following art rejections.
Regarding applicant’s argument that the examiner indicated that Daole’s clip 20 as a ring and a hanger.  The examiner and applicant agree that clip 20 is commensurate with applicant’s ring, specifically a ring that is an open-ended hook.  In regards to a hanger – in the previous claim set no hanger was actually claimed, instead the capability of the ring to be hung on a hanger was claimed.  The examiner stated: “20 has the capability of being hung on a hook.”  The examiner should have been clearer and stated that: 20 has the capability of being hung on a hanger.  The examiner apologizes for any confusion. 

Claim Objections
Claim 8 is objected to for the following informalities of an antecedent issue.  Since the intended meaning could be determined from what is set forth in the specification and drawings, a §112 rejection was not made but instead this issue is being raised in the following objection.  It is clear that “an arm” refers to one of the pair of arms introduced earlier and is not a new element.  The examiner suggests and for purposes of examination “[[an]] one of the arms.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 3, 5 and 7-8 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
Regarding claim 3, while the specification discloses eyewear kits with a ring on the frame (e.g. figures 3 & 10) or a ring on the temple (e.g. figure 7) it does not disclose an eyewear kit with both a ring on the frame and a ring on the temple.  Applicant appears to be mixing two embodiments without support in the specification, as originally filed, support for such a mixing is not expressly, implicitly, or inherently supported in the originally filed disclosure, nor has applicant has not pointed out where the amended claim is supported, see MPEP 2163.  It has been held that “it must be shown that a person of ordinary skill would have understood, at the time the patent application was filed, that the description requires that limitation” Hyatt v. Boone, 146 F.3d 1348, 1353, 47 USPQ2d 1128, 1131 (Fed. Cir. 1998) and "examiner was explicit that while each element may be individually described in the specification, the deficiency was lack of adequate description of their combination" Hyatt v. Dudas, 492 F.3d 1365, 1371, 83 USPQ2d 1373, 1376-1377 (Fed. Cir. 2007).
Claims 5 and 7-8 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description, since they depend on claim 3 and therefore have the same deficiencies.
Claims 3, 5 and 7-8 are further rejected under 35 U.S.C. 112(a) because the specification, while being enabling for an eyewear kit with a ring on the frame or an eyewear kit with a ring on the temple, does not reasonably provide enablement for an eyewear kit with both a ring on the frame and a ring on the temple.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims..
Regarding claim 3, as noted above, the specification does not teach an eyewear kit with both a ring on the frame and a ring on the temple, at least failing Wands factors F and G.  However, the specification discloses eyewear kits with a ring on the frame, as required by claim 1 (e.g. figures 3 & 10) or a ring on the temple (e.g. figure 7).  In an effort to maintain compact prosecution the examiner will examine claim 3 as an independent claim, substantially similar to claim 1 but incorporating a ring on the temple (instead of on the frame), as seen in figure 7, and for purposes of examination the examiner will use:
  	An eyewear kit for use in wet settings, the kit comprising eyewear and a hanger, 
the eyewear comprising-an eyeglass frame, a pair of arms, and a pair of lenses; 
wherein the frame is connected to the arms, one each on opposite ends of the frame, by a hinge, and the frame, arms and hinges are formed of non-rusting materials; and 
the lenses are made of plastic and are set in the frame, and wherein the lenses are coated with an anti-fog coating; 
wherein one of the arms further defines a ring adapted to be hung onto the hanger; and 
the hanger is adapted to be secured to a surface.
Claims 5 and 7-8 are rejected under 35 U.S.C. 112(a) as failing to comply with the scope of enablement requirement, since they depend on claim 3 and therefore have the same deficiencies.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3-8 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 3, as presented, is dependent on 1 and requires “a ring” and “a hanger,” which have antecedent issues.  As presented, it is unclear if these elements are referring to elements introduced earlier or are new elements.  For purposes of examination the examiner will use the interpretation of claim 3 set forth above that treats the claim as an independent claim and circumvents this issue.
Claims 5 and 7-8 are rejected under 35 U.S.C. 112(b) as being indefinite, since they depend on claim 3 and therefore have the same deficiencies.
Regarding claims 4 and 6, they are dependent upon claim 2, however claim 2 has been cancelled, making claim incomplete.  “If the base claim has been canceled, a claim which is directly or indirectly dependent thereon should be rejected as incomplete” see MPEP 608.01(n).V.   Given the amendments of May 12, 2022 the examiner, for purposes of examination, will assume that claims 4 and 6 are dependent upon claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Insofar as they are understood claims 1, 4, 6 and 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Morton US Patent 1,024,275 in view of Shapiro US Patent Application Publication 2010/0110366, of record, and in further view of Scherg et al. US Patent Application Publication 2009/0053465, of record.
Regarding claims 1, 4, 6, 9 and 12-16 Morton discloses an eyewear kit (title e.g. figures 1-2) for use in wet settings (no patentable weight1), the kit comprising eyewear and a hanger (lines 8-16 particularly “when the spectacles are not in use the same may be hung upon a hook”), the eyewear comprising an eyeglass frame (e.g. combination of bridge  and hinge ears 3), a pair of arms (e.g. temples 4), and a pair of lenses (e.g. lenses 1); wherein the frame is connected to the arms (see figure 1), one each on opposite ends of the frame (see figure 1), by a hinge (see figure 1 e.g. “hinge ears”); and the lenses are set in the frame (see figure 1); wherein the frame further defines a ring (e.g. loop 6) adapted to be hung onto the hanger (lines 8-16); and the hanger is adapted to be secured to a surface (lines 42-63 particularly “when not in use particularly when the spectacles are hung on a hook carried on the breast of the wearer which hook is adapted to receive either one of two suspension eyes or loops 6 arranged on the hinge ears”), as required by claim 1; and wherein the ring (e.g. loop 6) is a loop (see figure 2), as recited in claim 6. 
Morton does not disclose the frame, arms and hinges are formed of non-rusting materials; the lenses are made of plastic, and wherein the lenses are coated with an anti-fog coating, as required in claim 1; or wherein the ring is an open-ended hook as required in claim 4; or wherein the lenses are formed of a polycarbonate material, as recited in claim 9; or wherein the frame is made of plastic, as recited in claim 12; or wherein the frame is made of cellulose acetate, as recited in claim 13; or wherein the frame is made of nylon, as recited in claim 14; or wherein the frame is made of a non-rust metal, as recited in claim 15; or wherein the frame is made of aluminum, as recited in claim 16.
Shapiro teaches eyewear (title e.g. figures 1A-3B & 7A-8B) including an eyeglass frame (e.g. figures 1A-1E lens frame 10), a pair of arms (e.g. left and right temples 14L & 14R), and a pair of lenses (e.g. lenses 12a & 12b) set in the frame (see figures 1A-1E); wherein the frame is connected to the arms, one each on opposite ends of the frame (see figures 1A-1E), by a hinge (e.g. hinge 16a and unlabeled hinge near 13b), and a ring (e.g. carabiner 25) attached to the frame (e.g. figures 1A-1E shows 25 attached to 10 by hinge pin 17a); and further teaches the frame, arms and hinges are formed of non-rusting materials (paragraph [0034] lists various non-rusting materials); the lenses are made of plastic (implicit since safety glasses are noted, see inter alia abstract and safety glasses have plastic lenses), and the frame is made of plastic (paragraph [0034]), cellulose acetate (paragraph [0034]), nylon (paragraph [0034]), non-rust metal (paragraph [0034]) or aluminum (paragraph [0034]) and the ring (e.g. 25) is an open-ended hook (25 is a carabiner, see abstract and paragraphs [0011 & 0032] and in an open state it forms a hook and in a closed state it forms a loop, see figure A below) for the purpose of using suitable materials (paragraph [0034]) and securely affixing the glasses (paragraph [0010]).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the eyewear kit as disclosed by Morton to have the eyewear made of the claimed materials and have the ring adaptably usable as an open-ended hook as taught by Shapiro for the purpose of using suitable materials and securely affixing the glasses. 
Shapiro does not disclose wherein the lenses are coated with an anti-fog coating, as recited in claim 1; or wherein the lenses are formed of a polycarbonate material, as recited in claim 9.
Scherg teaches an improvement to a plastic spectacle lens (e.g. figures 1-3 substrate 1) and further teaches the plastic lens may be polycarbonate (paragraph [0026]) and is coated for anti-fog effects (abstract & paragraph [0020] e.g. water absorbing polymer layer 3) for the purpose of having a typical lens substrate of a suitable material for lenses (paragraph [0026]) with excellent anti-fog effects (abstract).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the typical plastic lens in the eyewear as disclosed by Morton as modified by Shapiro to be polycarbonate and to have an anti-fog coating as taught by Scherg for the purpose of having a suitable material for a lens and to have excellent anti-fog effects.
[AltContent: textbox (carabiner in a loop configuration)][AltContent: textbox (carabiner in an open-ended hook configuration)]
    PNG
    media_image1.png
    346
    474
    media_image1.png
    Greyscale

Figure A.



Regarding claims 10-11 Morton as modified by Shapiro and Scherg discloses the eyewear kit as described in claim 1, as set forth above.  Morton, Shapiro and Scherg do not explicitly disclose or teach wherein the lenses have a corrective magnification of -4 to +4, as recited by claim 10; or wherein the lenses have a corrective magnification of -2 to +2, as recited by claim 11.  The examiner takes Official Notice2 that typical magnifications eyeglass have corrections within the claimed ranges for the purpose of correcting a user’s vision to an appropriate amount for near, medium and/or far distance vision.  Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955), see MPEP 2144.05.   The combination of Morton, Shapiro and Scherg together establish the general conditions of the claim.  Benefits of having vision correction of the lenses in the claimed ranges would be to correct the vision of a particular user.  Therefore, it would be prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the corrective magnification of the eyewear as disclosed by Morton as modified by Shapiro and Scherg to be within the range of -4 to +4 and/or -2 to +2 for the purpose of correcting a user’s vision to an appropriate amount for near, medium and/or far distance vision and since discovering the optimum or workable ranges involves only routine skill in the art. 

Insofar as they are understood claims 3 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Tenuta US Patent Application Publication 2015/0378172 in view of Scherg et al. US Patent Application Publication 2009/0053465, of record.
Regarding claim 3 Tenuta discloses an eyewear kit (abstract e.g. figures 1-5) for use in wet settings (no patentable weight3), the kit comprising eyewear (e.g. pair of glasses 1) and a hanger (paragraph [0026] “a button of an item of clothing 100” see figure 4), the eyewear comprising an eyeglass frame (e.g. frame 2), a pair of arms (e.g. side arms 4), and a pair of lenses (e.g. usual lenses 3); wherein the frame is connected to the arms (paragraph [0015] “side arms 4 … comprise a first end 4A hinged to the frame 2” see figure 1), one each on opposite ends of the frame (see figure 1), by a hinge (e.g. at first end 4A), and the frame, arms and hinges are formed of non-rusting materials (implicit that the frames and arms are made of plastic given figures and paragraph [0016] discussing that they are formed by injection moulding); and the lenses are set in the frame (see figure 1); wherein one of the arms further defines a ring (e.g. ring 25) adapted to be hung onto the hanger (see figure 4); and the hanger is adapted to be secured to a surface (buttons are attached to a shirt’s surface e.g. by thread). 
Tenuta does not disclose the lenses are made of plastic, and wherein the lenses are coated with an anti-fog coating.
Scherg teaches an improvement to a plastic spectacle lens (e.g. figures 1-3 substrate 1) and further teaches the plastic lens (paragraph [0026]) and is coated for ant-fog effects (abstract & paragraph [0020] e.g. water absorbing polymer layer 3) for the purpose of having a typical lens substrate of a suitable material for lenses (paragraph [0026]) with excellent anti-fog effects (abstract).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the usuual lens in the eyewear as disclosed by Tenuta to be plastic and to have an anti-fog coating as taught by Scherg for the purpose of having a suitable material for a lens and to have excellent anti-fog effects.
Regarding claim 7 Tenuta as modified by Scherg discloses the eyewear kit as described in claim 3, as set forth above.  Tenuta further discloses wherein the ring (e.g. 25) is a loop (see figure 1).
Regarding claim 8 Tenuta as modified by Scherg discloses the eyewear kit as described in claim 3, as set forth above.  Tenuta further discloses wherein the ring (e.g. 25) is attached onto an arm (e.g. via body 10, see figure 1).

Insofar as they are understood claims 3, 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chauvin US Patent Application Publication 2011/0119871 in view of Scherg et al. US Patent Application Publication 2009/0053465, of record.
Regarding claim 3 Chauvin discloses an eyewear kit (abstract e.g. figure 1-3 & 10-11) for use in wet settings (no patentable weight4), the kit comprising eyewear (e.g. eyeglasses 10) and a hanger (e.g. shirt 86 or pocket 87), the eyewear comprising an eyeglass frame (e.g. eyeglass frame 16), a pair of arms (e.g. temple pieces 12 & 14), and a pair of lenses (e.g. lenses 17); wherein the frame is connected to the arms, one each on opposite ends of the frame, by a hinge (paragraph [0025] “eyeglasses 10 comprises a pair of temple pieces 12 and 14, each of which is hingedly connected to the eyeglasses frame 16” see figure 1), and the frame, arms and hinges are formed of non-rusting materials (paragraphs [0017, 0024 & 0028] disclose they are plastic); and the lenses are set in the frame (see figure 1); wherein one of the arms (e.g. 14) further defines a ring (e.g. holder clip device 20) adapted to be hung onto the hanger (see figures 10-11); and the hanger (e.g. 86 or 87) is adapted to be secured to a surface (in figure 10 the top edge of 86 is secured to bottom surface of 86 by buttons & in figure 11 pocket 87 is secured by stitching). 
Chauvin does not disclose the lenses are made of plastic, and wherein the lenses are coated with an anti-fog coating.
Scherg teaches an improvement to a plastic spectacle lens (e.g. figures 1-3 substrate 1) and further teaches a plastic lens (paragraph [0026]) and is coated for ant-fog effects (abstract & paragraph [0020] e.g. water absorbing polymer layer 3) for the purpose of having a typical lens substrate of a suitable material for lenses (paragraph [0026]) with excellent anti-fog effects (abstract).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the lenses in the eyewear as disclosed by Chauvin to be plastic and to have an anti-fog coating as taught by Scherg for the purpose of having a suitable material for a lens and to have excellent anti-fog effects.
Regarding claim 5 Chauvin as modified by Scherg discloses the eyewear kit as described in claim 3, as set forth above.  Chauvin further discloses wherein the ring is an open-ended hook (e.g. see figures 1-3 & 10-11).
Regarding claim 8 Chauvin as modified by Scherg discloses the eyewear kit as described in claim 3, as set forth above.  Chauvin further discloses wherein the ring is attached onto an arm (e.g. see figure 2).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George G. King/Primary Examiner, Art Unit 2872                                                                 May 17, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This recitation in the preamble is directed to intended use of the device and has not been given any patentable weight since it has been held "where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation" Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81, see MPEP 2111.02.
        2 Since applicant did not traverse the examiner’s assertion of official notice the statement is taken to be admitted prior art because applicant did not traverse the examiner’s assertion of official notice, see MPEP 2144.03 C.
        3 Ibid Kropa v. Robie.
        4 Ibid Kropa v. Robie.